DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Status
Claims 1, 6, 8 and 10 (Currently amended)
Claims 2, 3, 5 and 7 (Previously Presented)
Claim 4 and 9 (Canceled)

Claim Objection
Claims 1 and 10 are objected to because of the following informalities:
Claim 1, line 35, the recitation “the second first switch arrangement” should be -- the second switch arrangement
Claim 10, line 31, the recitation “the second first switch arrangement” should be -- the second switch arrangement
Response to Argument
Applicant’s amendments and arguments filed on 12/02/2020, have been fully considered but are moot because the Applicant’s amendments has necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kush (U.S. 2013/0307351) in view of Ikeyama (U.S. 2015/0343904) and further in view of Jansen (U.S. 2006/0055246).

Regarding claim 1, Kush teaches a system, comprising: a high-voltage battery (20, Fig. 4 [0026]) and a coupling device (10, Fig. 4; abstract; [0037] [0038]) that is designed to couple the high-voltage battery (20, Fig. 4) to a high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4; [0038] [0039]) of a motor vehicle (200, Fig. 5; [0040]-[0042]),
wherein the coupling device (10, Fig. 4) is connected via a first electrically conductive connection (114, Fig. 4) to a positive pole (16, Fig. 4) of the high-voltage battery (20, Fig. 4) and via a second electrically conductive connection (142, Fig. 4) to a  wherein the coupling device (10, Fig. 4) further comprises a first interface (14 at V3, Fig. 4) for connection to a first electric phase (the one coupled to 14 at V3, Fig. 4) of the high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4) and a second interface (14 at V4, Fig. 4) for connection to a second electric phase (the one coupled to 14 at V4, Fig. 4) of the high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4), and 
wherein the coupling device (10, Fig. 4) further comprises: 
a current measurement device (102+120, Fig. 4 [0030] [0031] [0036]) that is designed to measure a first current (via 102 and 104, Fig. 4) flowing between the first electrically conductive connection (114, Fig. 4) and the first interface (14 at V3, Fig. 4) and/or a second current (via 136, Fig. 4) flowing between the second electrically conductive connection (142, Fig. 4) and the second interface (14 at V4, Fig. 4);
an actuating device (112+108+138+106, Fig. 4), which is coupled to the current measurement device (102+120, Fig. 4); and 
at least one first semiconductor switch (104, Fig. 4), which is coupled between the first electrically conductive connection (114, Fig. 4) and the first interface (14 at V3, Fig. 4), as well as at least one second semiconductor switch (136, Fig. 4), which is coupled between the second electrically conductive connection (142, Fig. 4) and the second interface (14 at V4, Fig. 4), 
wherein the first semiconductor switch (104, Fig. 4) comprises a first control electrode (electrode of 104 coupled to 108 via 106, Fig. 4) and the second 
wherein the actuating device (112+108+138+106, Fig. 4) has a first input (e.g., Input V1, V3 of V1-V4, Fig. 4) for delivery of an indicator signal (e.g., V1, V3 signals, Fig. 4);
wherein the actuating device (112+108+138+106, Fig. 4) further has a second input (e.g., V2, V4 of V1-V4, Fig. 4) for delivery of an activation signal (140 to open/close 136, via 138; 110 to open/close 104, via 106, Fig. 4) for the high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4),
wherein the actuating device (112+108+138+106, Fig. 4) includes 
a first switch arrangement (104 opened/closed by 108 via 106, Fig. 4; Kush) for processing the indicator signal (e.g., V1, V3 signals, Fig. 4) and 
a second switch arrangement (136, opened/closed by 108 via 138, Fig. 4; Kush) for processing of the activation signal (140 to open/close 136, via 138; 110 to open/close 104, via 106, Fig. 4),
wherein the second switch arrangement (136, opened/closed by 108 via 138, Fig. 4; Kush) is a programmable ([0027], lines 11-21; [0032], last 4 lines; [0033], lines 8-10; Kush) and/or software-assisted system ([0010], last 2 lines; 108 is ASIC/programing [0030] [0032]; Kush).

Ikeyama teaches at least one pre-crash sensor ([0031], lines 1-4), which is coupled to the actuating device ([0031], lines 6-14) in order to supply an indicator signal ([0031], lines 6-14) to the actuating device,
wherein the actuating device ([0031], lines 6-14) has a first input ([0031], lines 6-14) for delivery of the indicator signal ([0031], lines 6-10) that is correlated with a crash ([0030]) and/or with a pre-crash ([0031], lines 1-4) of the motor vehicle ([0031], lines 5-6), and 
wherein the indicator signal ([0031], lines 6-10) indicating the pre-crash ([0031], lines 1-4) is generated by the at least one pre-crash sensor ([0031], lines 1-4) including at least one radar and at least one camera ([0031], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one pre-crash sensor, which is coupled to the actuating device in order to supply an indicator signal to the actuating device, (wherein the actuating device has a first input for delivery of the indicator signal) that is correlated with a crash and/or with a pre-crash of the motor vehicle, and wherein the indicator signal indicating the pre-crash is generated by the at least one pre-crash sensor 
The combination does not teach (wherein the first switch arrangement comprises) exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash.
Jansen teaches wherein the actuating device ([0031] [0032]) includes a first switch arrangement (4, 5 of 9, 10 respectively, Fig.), wherein the first switch arrangement (4, 5 of 9, 10 respectively, Fig. [0031] [0032] [0051]) comprises exclusively hard-wired hardware structural elements (4, 5 of 9, 10 respectively, Fig. [0031] [0032] [0051]) without a software-assisted solution to prevent freezes of the system caused by a program crash (abstract, last 2 lines; [0023] [0051], processor defect or software crash causes the switches or contacts 4, 5, 20 at output of fuel cell 1 opened or disconnected, Fig. ; sensors 34 detect and signal vehicle collision, inputs of logic circuit 26, [0038]; crash sensor [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first switch arrangement comprises exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash of Jansen’s into Kush’s, in view of Ikeyama’s, in order to automatically open switch(es) or relay(s) to disconnect power for additional safety ([0023] [0051]; Jansen).
Regarding claim 2, Kush teaches the system according to claim, in view of Ikeyama and further in view of Jansen, wherein the actuating device (112+108+138+106, Fig. 4) has a first input (e.g., Input V1, V3 of V1-V4, Fig. 4) for delivery of an indicator signal (e.g., V1, V3 signals, Fig. 4), wherein the actuating device (112+108+138+106, Fig. 4) is designed, when it receives the indicator signal (e.g., V1, V3 signals, Fig. 4) (or [0031], lines 6-10; Ikeyama) at the first input (e.g., Input V1, V3 of V1-V4, Fig. 4), to open (open/close 104, 136 by 108 via 106, 138 respectively, Fig. 4 [0037]; Kush) the at least one first semiconductor switch (104, Fig. 4) and/or the at least one second semiconductor switch (136, Fig. 4).
Regarding claim 5, Kush teaches the system according to claim 1, in view of Ikeyama and further in view of Jansen, wherein the actuating device (112+108+138+106, Fig. 4) is designed, when an excess current signal ([0037], lines 14-23) is received from the current measurement device (102+120, Fig. 4; [0030] [0031] [0036]) and indicates a current (via 102 and 104, Fig. 4) flow through the current measurement device above a predetermined threshold ([0037], lines 14-23), to open at least the first semiconductor switch (104 opened/closed by 108 via 106, Fig. 4).
Regarding claim 10, Kush teaches a method for operating a coupling device (10, Fig. 4) (abstract; [0037] [0038]), which is designed to couple a high-voltage battery (20, Fig. 4 [0026]) to a high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4; [0038] [0039]) of a motor vehicle (200, Fig. 5; [0040]-[0042]), comprising the following steps:

connection of the coupling device (10, Fig. 4)  via a first interface (14 at V3, Fig. 4) to a first electric phase (the one coupled to 14 at V3, Fig. 4) of the high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4) and connection of the coupling device via a second interface (14 at V4, Fig. 4) to a second electric phase (the one coupled to 14 at V4, Fig. 4) of the high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4);
measurement (102+120, Fig. 4 [0030] [0031] [0036]) of a first current (via 102 and 104, Fig. 4) between the first electrically conductive connection (114, Fig. 4) and the first interface (14 at V3, Fig. 4) and/or measurement of a second current (via 136, Fig. 4) between the second electrically conductive connection (142, Fig. 4) and the second interface (14 at V4, Fig. 4); and
actuation (112+108+138+106, Fig. 4) of at least one first semiconductor switch (104, Fig. 4), which is coupled between the first electrically conductive connection (114, Fig. 4)  and the first interface (14 at V3, Fig. 4), as well as of at least one second semiconductor switch (136, Fig. 4), which is coupled between the second electrically conductive connection (142, Fig. 4) and the second interface (14 at V4, Fig. 
wherein the actuating device (112+108+138+106, Fig. 4) has a first input (e.g., Input V1, V3 of V1-V4, Fig. 4) for delivery of an indicator signal (e.g., V1, V3 signals, Fig. 4);
wherein the actuating device (112+108+138+106, Fig. 4) further has a second input (e.g., V2, V4 of V1-V4, Fig. 4) for delivery of an activation signal (140 to open/close 136, via 138; 110 to open/close 104, via 106, Fig. 4) for the high-voltage onboard power supply system (coupled to 14 of P2, Fig. 4),
wherein the actuating device (112+108+138+106, Fig. 4) includes a first switch arrangement (104 opened/closed by 108 via 106, Fig. 4; Kush) for processing the indicator signal (e.g., V1, V3 signals, Fig. 4) and 
a second switch arrangement (136, opened/closed by 108 via 138, Fig. 4; Kush) for processing of the activation signal (140 to open/close 136, via 138; 110 to open/close 104, via 106, Fig. 4),
wherein the second switch arrangement (136, opened/closed by 108 via 138, Fig. 4; Kush) is a programmable ([0027], lines 11-21; [0032], last 4 lines; [0033], lines 8-10; Kush) and/or software-assisted system ([0010], last 2 lines; 108 is ASIC/programing [0030] [0032]; Kush).
 are coupled to the actuating device, (wherein the actuating device has a first input for delivery of the indicator signal) that is correlated with a crash and/or with a pre-crash of the motor vehicle, and wherein the indicator signal indicating the pre-crash is generated by the at least one pre-crash sensor including at least one radar and at least one camera.
Ikeyama teaches supply of an indicator signal ([0031], lines 6-10) to the actuating device ([0031], lines 6-14)  by at least one pre-crash sensor ([0031], lines 1-4), which are coupled to the actuating device, (wherein the actuating device has a first input ([0031], lines 6-14) for delivery of the indicator signal ([0031], lines 6-10) that is correlated with a crash ([0030]) and/or with a pre-crash ([0031], lines 1-4) of the motor vehicle ([0031], lines 5-6), and wherein the indicator signal ([0031], lines 6-14) indicating the pre-crash ([0031], lines 1-4) is generated by the at least one pre-crash sensor ([0031], lines 1-4) including at least one radar and at least one camera ([0031], lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate supply of an indicator signal to the actuating device by at least one pre-crash sensor, which are coupled to the actuating device, wherein the actuating device has a first input for delivery of the indicator signal that is correlated with a crash and/or with a pre-crash of the motor vehicle, and wherein the indicator signal indicating the pre-crash is generated by the at least one pre-crash sensor including at least one radar and at least one camera of Ikeyama’s into Kush’s, in order to alert or to provide warning to the driver of a possible collision ([0031]; Ikeyama) and to discharge/lower power for safety in case of a severe vehicle accident or crash (abstract; [0007]; Ikeyama).
wherein the first switch arrangement comprises) exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash.
Jansen teaches wherein the actuating device ([0031] [0032]) includes a first switch arrangement (4, 5 of 9, 10 respectively, Fig.), wherein the first switch arrangement (4, 5 of 9, 10 respectively, Fig. [0031] [0032] [0051]) comprises exclusively hard-wired hardware structural elements (4, 5 of 9, 10 respectively, Fig. [0031] [0032] [0051]) without a software-assisted solution to prevent freezes of the system caused by a program crash (abstract, last 2 lines; [0023] [0051], processor defect or software crash causes the switches or contacts 4, 5, 20 at output of fuel cell 1 opened or disconnected, Fig. ; sensors 34 detect and signal vehicle collision, inputs of logic circuit 26, [0038]; crash sensor [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first switch arrangement comprises exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash of Jansen’s into Kush’s, in view of Ikeyama’s, in order to automatically open switch(es) or relay(s) to disconnect power for additional safety ([0023] [0051]; Jansen).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kush (U.S. 2013/0307351), Ikeyama (U.S. 2015/0343904) and Jansen (U.S. 2006/0055246), as applied above in claim 2, and further in view of Deyda (U.S. 2015/0224881).
Regarding claim 3, Kush teaches the system according to claim 2, in view of Ikeyama and further in view of Jansen. The combination does not explicitly teach (wherein the actuating device is designed, in the case in which the indicator signal is) not sustained after a predetermined period of time or it receives a cancellation signal, to close again at least the previously opened semiconductor switch.
Deyda teaches wherein the actuating device ([0029], lines 1-11) is designed, in the case in which the indicator signal ([0029], lines 1-11) is not sustained ([0011], last 4 lines) after a predetermined period of time ([0011], last 4 lines) or it receives a cancellation signal, to close again at least the previously opened semiconductor switch ([0011], last 4 lines; [0018], lines 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the actuating device is designed, in the case in which the indicator signal is) not sustained after a predetermined period of time or it receives a cancellation signal, to close again at least the previously opened semiconductor switch of Deyda’s into Kush’s, in view of Ikeyama’s and further in view of Jansen’s, in order to safely resume the system operation (in case of minor accident or low crash [0011], lines 3-4, last 4 lines; Deyda).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kush (U.S. 2013/0307351), Ikeyama (U.S. 2015/0343904) and Jansen (U.S. 2006/0055246), as applied above in claim 1, in view of Fukui (U.S. 2012/0256611).
Regarding claim 6, Kush teaches the system according to claim 1, in view of Ikeyama and further in view of Jansen, wherein the actuating device (112+108+138+106, Fig. 4) 
The combination does not teach (actuate at least the first semiconductor switch in such a way that) a pre-charging function (for the high-voltage onboard power supply system). 
Fukui teaches actuating at least the first semiconductor switch (14, Fig. 1) in such a way that a pre-charging function ([0029]) for the high-voltage onboard power supply system ([0027] [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pre-charging function of Fukui’s into Kush’s, in view of Ikeyama’s and further in view of Jansen’s, in order to prevent damage caused by the inrush current ([0032], Fukui)
Regarding claim 7, Kush teaches the system according to claim 6, in view of Ikeyama, further in view of Jansen, and further in view of Fukui, wherein the actuating device (112+108+138+106, Fig. 4) ([0032]; Fukui) for execution of the pre-charging function (24, 26, Fig. 1; [0029] [0051]; Fukui) is designed to actuate at least the first semiconductor switch (22, Fig. 1; Fukui) in a pulse-width-modulated manner or in analog operation ([0020], Fig. 5; Fukui).
Regarding claim 8, Kush teaches the system according to claim 6, in view of Ikeyama, further in view of Jansen, and further in view of Fukui, the second switch arrangement (136, opened/closed by 108 via 138, Fig. 4; Kush) ([0029] [0030]; Fukui) is programmed ([0027], lines 11-21; [0032], last 4 lines; [0033], lines 8-10; Kush) and/or controlled by software ([0010], last 2 lines; Kush), in particular a bus system (abstract, line 3; [0035], lines 7-8; [0037], lines 6-7; Kush) and/or a microcontroller ([0032]; Fukui), in particular a field programmable gate array and/or a complex programmable logic device ([0030], lines 14-15; claims 3 and 4, ASIC; Kush).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2011/0025369, U.S. 2018/0043789, U.S. 2016/0368390, U.S. 2015/0372477 and U.S. 2009/0295401.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/DUNG V BUI/
Examiner, Art Unit 2859